                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SONA NAJAFI, et al.,                               Case No. 19-cv-05782-KAW
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING EMERGENCY
                                   9             v.                                         MOTION TO COMPEL
                                                                                            INTERROGATORY RESPONSES
                                  10     MICHAEL R. POMPEO, et al.,
                                                                                            Re: Dkt. No. 26
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 23, 2019, the Court granted Plaintiffs’ ex parte application for expedited
                                  14   discovery, requiring that Defendants provide responses within fourteen days of the date of the
                                  15   order. (Dkt. No. 22 at 5.) The expedited discovery concerned what information was still required
                                  16   for Defendants to make national security determinations as to each Plaintiff, as well as whether
                                  17   Defendants have used a new enhanced automated screening and vetting process for that
                                  18   individual’s PP 9645 waiver adjudication. (Id. at 1-2.)
                                  19          On November 8, 2019, Plaintiffs filed the instant “Emergency Ex Parte Application to
                                  20   Compel Responses to Interrogatories.” (Pls.’ Mot., Dkt. No. 26.) Plaintiffs assert that Defendants
                                  21   failed to provide substantive and complete responses to Plaintiffs’ requests, taking issue with
                                  22   objections raised by Defendants. (Id. at 2.) That same day, Defendants filed an opposition, stating
                                  23   that Plaintiffs had failed to meet and confer as required before filing a discovery dispute. (Defs.’
                                  24   Opp’n at 1, Dkt. No. 27.)
                                  25          The Court DENIES Plaintiffs’ emergency motion because Plaintiffs have not met and
                                  26   conferred, as is required by the Civil Local Rules and this Court’s standing order. Further, having
                                  27   reviewed the interrogatory responses, the Court notes that it appears the objections are only to the
                                  28   extent that the interrogatory asks about the specific agencies involved in the review process or the
                                   1   information that the agencies had sought, reviewed, or compiled as part of their investigations.

                                   2   (See Pls.’ Mot., Exh. B at 4-5.) This appears to be information separate from what information

                                   3   Defendants still require to make their national security determinations, as well as whether

                                   4   Defendants have used the new automated process.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 12, 2019
                                                                                            __________________________________
                                   7                                                        KANDIS A. WESTMORE
                                   8                                                        United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
